DETAILED ACTION
Status of the Claims
This Office Action is in response to the Application filed 12 June 2020 and the Preliminary Amendment filed 28 August 2020.
Claims 1-20 are pending and have been examined in this Office Action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gannon, US Patent Application Publication 2017/0076011 A1.

As per Claim 1 regarding “a system comprising:  a code reader, a transceiver configured to transmit the read code to a server; and at least one processor and a memory configured to present a user interface configured to display output from the server, the output including clothing care instructions and one or more recommendation of one or more articles of clothing that match with the article of clothing to which the code is provided.”  Gannon in at least paragraph 5 discloses a system for displaying apparel on a user device with a backend server system.  Gannon in at least paragraph 6 disclose a system selecting an optimized apparel combination and in paragraph 7 discloses presenting on the user device the optimized apparel combination.  Gannon in at least paragraph 8 discloses recommending a new apparel item to the user.  Gannon in at least paragraph 88 teaches a reader device and transceiver (user device) configured to scan a QR (or similar) code attached to a piece of clothing apparel.  Gannon in at least paragraph 42 and Fig.2 discloses a front-end and back-end server each having at least one processor.

As per Claim 2, which depends from Claim 1 regarding “wherein the code is a QR code.”  Gannon in at least paragraphs 71, 88, 96 and 145 teaches a reader device configured to scan a QR or similar code.

As per Claim 3, which depends from Claim 1 regarding “wherein the code is sewn into or printed onto the article of clothing itself.” Gannon in at least paragraph 44 discloses the user device scanning physical apparel tags. Gannon in at least paragraph 88 discloses a QR or similar code is attached to an apparel item 130.

As per claim 4, which depends from Claim 1 regarding “wherein the reader is a camera provided to a smart device.” Gannon in at least paragraphs 28 and 67 discloses the user device 160 can be any computing device, such as a cell phone, laptop, tablet, personal computer or workstation.

As per Claim 5, which depends from Claim 1 regarding “wherein the processing resources are incorporated into a smartphone, tablet or computer.”  Gannon in at least paragraph 42 and Fig.2 discloses a front-end and back-end server each having at least one processor.

As per Claim 6, which depends from Claim 1 regarding “wherein the user interface is provided in connection with a webpage, the webpage formatted so that the recommendation(s) is/are provided in a predefined template.” Gannon in at least paragraphs 27 and 30 discloses a front-end application (e.g., app or web browser) executing on the user device 160.

As per Claim 7, which depends from Claim 1, regarding “wherein multiple recommendations are provided, at least some of the recommendation being presented as a series of one or more images and/or videos retrieved from a library stored to a non-transitory computer readable storage medium and/or generated using 3D modeling.”  Gannon in at least the ABSTRACT and paragraphs 8, 25, 31, 51 and 56 discloses visually displaying outfit recommendations to the user via the user’s avatar in 3-D. 

As per Claim 8, which depends from Claim 7 regarding “wherein at least one of the recommendations is presented as a style board incorporating images of plural products.” Gannon in at least paragraphs 85, 88, 98, 121 and 126 discloses the user being presented one or more outfit recommendations.

As per Claim 9, which depends from Claim 1 regarding “ wherein the article of clothing is a custom article of clothing.” Gannon in at least paragraph 56 disclose creating and displaying custom clothing based on the dimensions of the user’s avatar.

As per Claim 10, which depends from Claim 1 regarding “wherein the care instructions are selected from a plurality of bands based on which of those bands most closely matches attributes associated with the article of clothing.”  Gannon in at least paragraph 140 discloses system 100 presenting detailed material information and care instruction regarding the recommended apparel item 130 to the user device 160.

As per Claim 12, which depends from Claim 1 regarding “wherein the user interface is further configured to display customization, material sourcing, and/or construction, information about the article of clothing.”.” Gannon in at least paragraph 140 discloses system 100 presenting detailed material information and care instruction regarding the recommended apparel item 130 to the user device 160. 

As per Claims 13 and 14, which depend from Claim 1 regarding “wherein plural recommendation are provided, organized into predetermined categories of garments etc.”  Gannon in at least paragraphs 93-95 and 141-151 discloses apparels broken into a plurality of categories.  Gannon does not specifically disclose categories with a “threshold number” however it would have been obvious, at the time of the invention, to modify Gannon to specify a threshold number for each category with the motivation to provide the user with a minimum number of choices per category.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gannon, US Patent Application Publication 2017/0076011 A1 as applied to Claim 10 and further in view of Siddique et al., US Patent Application Publication 2010/0030578 A1 (“Siddique”).

As per Claim 11, which depends from Claim 10 regarding “wherein a plurality of hierarchical bands are provided and a plurality of such brands is selectable.” Gannon in at least paragraph 140 discloses system 100 presenting detailed material information and care instruction regarding the recommended apparel item 130 to the user device 160.  Gannon does specifically disclose “a plurality of bands” however, Siddique in at least paragraph 139 discloses recommending apparel material properties based on brand differences.  It would have been obvious, at the time of the invention, to one of ordinary skill to combine by known methods and to achieve predictable results the well-known elements of Gannon’s system and method for optimizing apparel combination with the equally well-known elements of Siddique’s online apparel modeling system with the motivation to allow customers to select the material for their custom clothing (apparel).

Claim 15-20 recite similar limitations as Claim 1-14 and are rejected in a similar manner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DANNEMAN whose telephone number is (571)270-1863. The examiner can normally be reached Mon-Thurs, 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL DANNEMAN/Primary Examiner, Art Unit 3687